 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 1961, criticizing the handling of funds in the benevolent association. Ihave previously found that at the January 1962 meeting, Lewis did not make state-ments to the membership,encouraging or inviting them to visit physical harmon Pond and Link. Pond's admission that the first thing Jenkins said to him wasthat Pond had been talking about him,isconsistent with Jenkins'version and isone of the factors tipping the scale in his directionAlso significant is Pond's ad-mission that Jenkins did mention something about Pond's claim of loss of clothing,although according to Pond it was in a different context.The General Counselargues in his brief that he is sure that"many things are said in this dressing room onthe 30 or 40 occasions annually when clothes are missing"without provoking "anincident similar to what occurred to Pond."But, as Jenkins himself testified,while there was nothing unusual about an employee complaining about his clothesbeing stolen,itwas unusual for anyone to accuse Jenkins of stealing.Upon consideration of all the foregoing,the fact that I have already previouslydiscredited Pond,and the demeanor of the witnesses who testified on this issue, I amconvinced and find that Pond did remark that Jenkins probably stole his clothes,or words to that effect,that Landreth and Kastner overhead him and reported theaccusation to Jenkins,thatwhatever Jenkins may have said or done to Pond wasprompted and solely motivated by the report of this accusation,and that the con-troversy was one entirely of a personal nature. I will accordingly recommend thedismissal of the allegation concerning this incident.CONCLUSIONS OF LAW1Brewers andMaltsters Local Union No. 6, affiliatedwith International Broth-erhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America,is a labororganization within the meaning of Section2(5) of the Act.2Robert Lewisis an agent of the aforesaid labor organization within the meaningof Sections2(13) and 8(b) of the Act.3.Respondents,Local Union No 6 and Robert Lewis, havenot engaged in conductviolative ofSection8(b) (1) (A) of the Act,as alleged in the complaint.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case,I recommend that the complaint be dismissed in itsentirety.Osceola Farms Co.andUnited Packinghouse,Food and AlliedWorkers,AFL-CIO.Cases Nos. 12-CA-2404 and 12-CA-.439.March 13, 1963DECISION AND ORDEROn January 2, 1663, Trial Examiner A. Norman Somers issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel and the Respondent filed exceptions to theIntermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its power in connection with these cases to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-141 NLRB No. 41. OSCEOLA FARMS CO.459mediate Report, and the entire record in these cases, including the ex-ceptions I and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.[The Board dismissed the complaint.]'In view ofour dismissalof the complaint herein, we find it unnecessary to pass uponthe Respondent's contention that the Trial Examine, erred in finding that Rene Maestiewas a supervisor within the meaning of the Act.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis matter was heard before Trial Examiner A. Norman Somers, in Belle Glade,Florida, on October 24 and 25,1962,on the consolidated amended complaint oftheGeneral Counsel(hereinafter referred to as the complaint)and answer ofRespondent.'The issues were whether the discharges of three-named employeeswere discriminatorilymotivated,in violation of Section 8(a)(3) and(1),andwhether Respondent invaded the protected rights of employees in other respects,in violation of Section 8(a)(1) of the Act.The parties waived oral argument,but the General Counsel and Respondentfiled briefs,followed further by a reply brief filed by Respondent pursuant to leavespecially requested and granted,and, also, pursuant to similar leave a respondingbrief thereto filed by the General Counsel-all of which have been carefully con-sidered.Upon the entire record(as corrected with due notice to all parties), andupon my observation of the witnesses,I hereby make the following:FINDINGSOF FACT21.THE BUSINESS OF THE RESPONDENTRespondent,Osceola Farms Co., is a Florida corporation,with its principal officeand place of operation in Pahokee,Florida.There it is engaged in planting,growing,harvesting,and milling sugar cane into raw sugar.Respondent admits that duringthe past 12 months, it sold and shipped to points outside the State finished productsvalued in excess of $50,000.There being no showing to the contrary,the applicablepresumption is that the figure thus conceded is representative of Respondent'soper-ations.It is accordingly found that Respondent operates in commerce and in abusiness affecting commerce within the meaning of Section 2(6) and(7) of the Act,and to an extent meeting the Board's self-limiting standards for the assertion of itsjurisdiction.II.THE LABOR ORGANIZATION INVOLVEDUnited Packinghouse,Food and Allied Workers,AFL-CIO,hereinafter referredto as the Union,isa labor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Theissues as joinedThe complaint alleges that the dischargesof GustavoCastillo andGlover RileyDeas, Jr., occurring on July 30, 1962, and of Fabian Zaballa occurring on August 17,1962,were discriminatorily motivated in violation of Section 8(a) (3) and(1) of theAct.Themotive thus imputed is based,in the main, upon alleged conversationswith employees on the partof thetwo highest supervisors and an alleged minorone expressive of hostility to the Union,and as further claimed,having a coerciveimport independently violative of Section 8(a)(1).The conversations are cate-gorically denied by the two higher functionaries.The alleged supervisor (whosesupervisory status is disputed)was not in Respondent's employ at the time of the' In Case No.12-CA-2404,the charge was filed July 17, 1962, and a complaint issuedSeptember 7, 1962 In Case No 12-CA-2439,an original charge was filed on August 23,and an amended one on October 4, 1902On October 10, 1902, the two cases were con-solidated,and the consolidated amended complaint issued,which is the one on whichthe contested issues herein were joined2Respondent has submitted proposed findings and conclusions,which are adopted onlyto the extent consistent with those set forth in this report 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing, and did not testify.As to the discharges, Respondent ascribes them topurely operational motivations unrelated to the Union.B. The evidence1.The alleged antiunion conversations preceding the dischargeOn June 4, 1962, the Union held a meeting at the Women's Clubhouse atPahokee.Among Respondent's employees present were Castillo, Deas, and Zaballa,the three dischargees, and also Navarro, an employee who since quit, all of whomsigned cards.3Castillo,Deas, and Navarro testified to having,within the span ofa week after the meeting, been interrogated by Rafael Fanjul, manager of theenterprise, andMario Ullivarria, the mill engineer (hereinafter referred to by hisfirst name,the more frequent mode of reference to him at the hearing).Castilloimplicated them in nothing else, his testimony being that "days apart" after themeeting, he was interrogated separately in the same manner by Fanjul and Marioin a sequence he did not remember, and that in each conversation his interrogatorasked why he had signed, and, on his answering that this was his right as an em-ployee, told him he was an "old employee" and there was no need for him to join.Deas and Navarro testified to more than one conversation with Fanjul and Mario,and of a broader scope than Castillo's.Deas testified that his first conversation wasabout 2 or 3 days after the union meeting, at Engineer Mario's office at the mill.There, with Manager Fanjul listening but not talking, Mario, Deas testified, askedhim if he "belonged to the Union," and when he answered yes, asked why; that Deasascribed it to rights to a "say-so in our things," "seniority," and a desire for "protectionatwork," whereupon Mario told him he "had a job as long as [he] wanted" but"had made a bad mistake to sign the Union card."Deas testified that he had another conversation with Engineer Mario about theUnion "a couple of weeks before [his] discharge [of July 30]."This was afterMario had spoken to him and his two coworkers on the roof (consisting of com-plainant Castillo and John Miller, a noncomplainant) about the falling of a zinctile handled by them while they had been working on the roof (discussed later), inwhich there was no reference to the Union. The conversation about the falling ofthe tile was also about 2 weeks before the discharge.Deas later placed the secondconversation dealing with the Union as a "week or two" after the conversationconcerned with the zinc tile, so it would be some indeterminate period in the 2-weekinterval between the tile incident and his discharge.Deas testified that the secondunion conversation,like the first,was in Mario's office in the mill, with Mario talkingand Fanjul listening;thatMario asked him if he "was continuing to have activitiesin the Union," and "if [he] was on the Committee" (referring to the organizing com-mittee to which he had been elected at the meeting on June 4,supra,footnote 3);that "he told me I was still making a mistake about the Union and might be subjectto discharge." 4Navarro, the employee who quit, testified that the morning after the union meetingof June 4, Engineer Mario asked him if he had signed a union card, and on receivingan affirmative answer, told him he "knew what he was doing," but that he wanted himto talk with Manager Fanjul; that Fanjul in his office told him that "little by littlethe Union was going to eliminate us [the Cubans], that they were going to benefit theAmericans"; that Fanjul then gave him a paper to sign, written in English, explainingits purport as being that "the Union was making me sign that paper (the card)"; thatNavarro said he could not truthfully affirm such an assertion, and Fanjul told him to"think it over, that I was an old employee and I would not need the Union."Some time later, Navarro testified, Fanjul in passing him while at work, put hishand on his shoulder, informed him that 11 employees had signed the paper but hehad not done so, whereupon Navarro asked not to be called into the office about itagain 53An employee organizing committee was chosen,which included Deas,apparently theonly non-Latin of the General Counsel'switnesses, and Zaballa, elected as vice chairman,and who, being conversant with English and Spanish,also acted as an interpreter.Castillo had been one of the organizers of the meeting.4On cross-examination, Deas was not clear as to whether he claimed that apart fromthe meeting concerned with the falling of the tile,he hadtwo or three meetings withMario relatingto the Union.On direct, he testified to but two union conversations, and,so far as appears,no more than the two were described5 In that connection, he testified, as the interpreter put it, "I had talked before thattoMario Ullivarria, before that I could not sign the paper"The only such prior re-fusal to which he had specifically testified (apart from one which occurred with his OSCEOLA FARMS CO.461Navarro further testified that in referring to the paper, Fanjul said he would "kickout the principal members of the Union," and that then "I mentioned a few nameslike Zaballa, Castillo, two or three more that I don't remember, and then he said thathe would put out the principal ones."On cross, to the roster of names thus specifi-cally mentioned, he added Deas and another employee called "the Cable," who doesnot otherwise figure in the case.On direct, I asked Navarro to clarify the expression "put out," and he explained itasmeaning that "if we, for example, signed to the Union, the Union was going towork exclusively only with Americans, then they were going to put them out. Thatis exactly what he said, from the work, to put Americans in their job." This vests thestatement attributed to Fanjul with a meaning more in line with the kind of appealthe witness ascribed to him in the first conversationYet, on cross, the witness againimputed to Fanjul an outright threat to discharge, at least in reference to Castillo,about whom alone he was asked on cross.There were, indeed, considerable difficulties encountered in consequence of thevolubility of the witness and certain imprecisions in interpretation (see, e.g.,supra,footnote 5).But the witness' answer to my question, otherwise unexplained, cannotbe ignored, and so a rational reconciliation of the two parts of his testimony concern-ing the "put out" threat ascribed to Fanjul would require construing it as being sub-stantially to the effect that if the Union gotin, itwould, in the manner allegedly statedby Fanjul in the earlier conversation, demand the replacement of Cubans by Ameri-cans and that Respondent would "put out" the former in compliance therewith .6Navarro also implicated one person other than Fanjul or Mario.This was in asingle conversation he testified he had with Rene Maestre, whom he identified as his"boss," from whom he received his assignments, and who, for the reasons statedbelow, is found to have been a supervisor?Navarro testified that Maestre too told him about a paper which 11 men had signedand that if Navarro signed it, he "would be in a solid way and guaranteed in thecompany."As stated, Maestre, whose employment with Respondent ceased some time beforethe hearing, did not testify.But Manager Fanjul and Mill Engineer Mario, withoutqualification, denied having had any conversation, whether separately, or together,with any of the implicating witnesses even remotely concerned with the Union.Onsupervisor,Maestre, to be detailed later)was in his first conversation with FanjulNeither side asked him to clarify the reference to Mario, but in bridging the recital of theconversation with Fanjul,culminating in the "think it over" admonition with the secondconversation,lie testified, according to the interpreter,"In that way they called me severaltimes withproblems that I don't remember."No clarification was sought from the witnessof the "they" or of the expression"problems,"nor was the interpreter asked to clarifythatexpression in relation to the idiom of the original.8Further,on cross, Navarro was asked if it was lie or Fanjul who mentioned the namesof the employees,and this time he testified he did not recallThe witness on his owndid not, nor was lie asked by either party to explain, how the names came to be men-tioned.On cross, counsel for Respondent called attention to a statement in the witness'pretrial affidavit that Mario did not ask him who also had signedBut the witness inhis testimony ascribed no such inquiry to Mario, and the names were mentioned,accord-ing to his testimony,only in his alleged second conversation with Fanjul.4Maestre was classified as "boiler maker."He was a salaried man, responsible formaking machinery or other apparatus in accordance with plans given him by either MillEngineer Mario or Chief Engineer Casablanca.He executed this task with a crew ofmechanics,helpers, and welders (Navarro being one of the latter),ranging from 6 to 15,the discretion concerning the allocation of the work being his.Fanjul testified Maestre"exercised independent judgment in the assignment of the work to the employees whocould best do the job."He so testified at the outset of the hearing when called by theGeneral Counsel as an adverse witness under Rule 43(b). The next day, as a witness forRespondent,he qualified this by stressing that Maestre had no discretion to change theengineers'plans andthat the choiceas between welders, mechanics,etc., inhered in thenature of the plans,with him making the assignments"in routine fashion "On cross,he finally admitted that Maestro's function included his making his own decision as tohow to apportion and assign work among employees in a given category,whether weldersor mechanics.Maestre thus had the responsibility for the crew's turning out the machineryin conformity with the plans,and as an adjunct thereto, breaking down the work andassigning it on the basis of his own independent evaluation of the men's capacities.This,taken in connection with such relevant items as his being on salary, and-ifNavarro'scase is typical-his being regarded by the crew as the "boss,"brings him within thecategory of a supervisor within the meaning of Section 2(11) of the Act. 462DECISIONSOF NATIONALLABOR RELATIONS BOARDthe score of its general attitude, Respondent elicited from Gallicio Paez, a witnesscalled by the General Counsel on another matter, confirmation of a statement in apretrial affidavit of his to the effect that Fanjul, in addressing the employees in July.told them they had the right to join the Union or not, as they wished, and Respondentwould not discharge employees if they did join; and in August, informed them that"inspectors (Board agents) were coming" and he wanted them to tell only the truth 82.The discharges of Deas, Castillo, and Zaballaa.The claim in respect to certain temporary assignments of Deas and Zaballa priorto the dischargesDeas and Castillo were discharged on July 30, following an accident in which athird employee working with them was injured; and Zaballa was discharged onAugust 17, 2 days after an alleged quarrel with a fellow worker.The General Coun-sel claims that previous temporary changes in assignments of Deas and Zaballamade shortly after the union meeting of June 4 shows a preexisting discriminatory at-titude toward them because of their prominence in the UnionDeas was taken offhis roofing job and assigned to removing what he described as "grease" from certainmachinery; and Zaballa, a millwright, was assigned, for 5 or 6 weeks, to repairingmachinery outside the plant building, he having theretofore, as he testified, workedonly in the interior.Respondent explained its action in respect to Deas as occasioned by the need fortemporarily replacing an employee who had just been discharged, and that this lastedbut 5 working days (not 3 to 4 weeks, as Deas testified), during which, as Deasadmitted, the roofing work had been suspended; after this he went back to roofing withadditional hazard pay for that kind of work. In the case of Zaballa, the repairwork to which he had been assigned was within the line of his duties as a millwrightor first-class mechanic, which included repair of machinery.Nothing in the record impugns the explanation for the assignments as made, and Ifind no warrant for the adverse inference which the General Counsel asks to be readinto this action, whether taken singly, or in context with the remainder of the case,however all other conflicts in respect thereto should be resolved.b.The discharges of Deas and CastilloThe discharge of Deas and Castillo, on July 30, came in the wake of an accidentoccurring July 27, in which Johnny Miller, the third in that crew of three roof work-ers, fell and was seriously injured.Two weeks earlier, while the same three were atwork, a zinc tile handled by them fell to the ground grazing an employee below, whomight have been seriously, and perhaps fatally, injured if it had struck him directly.Mill Engineer Mario had the three brought to his office and it is conceded that he8In view of a characterization in Respondent's brief given to the Geneial Counsel'saction in the matter, I deem it incumbent to recite the circumstancesAs a witnesscalled by the General Counsel, Paez had testified, on direct, concerning a circumstancerelating to the discharge of ZaballaWhen Paez' direct examination was completed,Respondentmadethe usual demand for the witness' pretrial affidavit for use on crossThe General Counsel indicated that the witness had given two such affidavits, one afterZaballa's discharge and relating to that event, and the other given before that occurrence,during the investigation of the earlier of the two consolidated cases, and unrelated toZaballa's dischargeThe General Counsel stated he had no objection to making availableto Respondent the affidavit dealing with the subject matter of Paez' testimony, as givenon direct, but contended for a construction of the applicable provision of the Board's Rulesand Regulations (Section 102 118) as not requiring him to produce the earlier affidavitbecause it did not deal with that testimony, and he offered to have me inspect the affidavitin verification of his assertion.Refusing the proffer, I overruled his objection, holdingthat the breadth of the language of the section, entitling a respondent to production, afterdirect examination, of "any statement of [the] witness in possession of the generalcounsel," did not permit of the narrow construction he proposed, at least in regard toone procured in the investigation of the same case, and, accordingly, I directed lie makeboth statements available to Respondent's counsel.The General Counsel accepted theruling andcomplied with the direction. In its brief, Respondent, in characterizing theGeneralCounsel's actions, uses the term "suppress "The imputation inherine in thatterm, whatever its intent, is unwarrantedGovernment counsel made full disclosure ofthe existence of both affidavits, and submitted his legal position for a ruling, which,though adverse to him (on a question not altogether an open and shut one), lie acceptedand honored. OSCEOLA FARMS CO.463sharply admonished them for the occurrence and cautioned them to be "more care-ful."Deas and Castillo denied Mario also warned them they would be dischargedif such a thing happened again; and Mario corroborated by two employees on thatscore, testified he explicitly warned them they would be discharged in the event ofanother accident.The seriousness of the matter under discussion would indicatethatMario's admonition was instinct with warning, however articulated.When the second accident occurred, on Friday, July 27, Manager Fanjul sentDeas and Castillo home, without then discharging them, out of compassionate con-cern, as he testified, for their overwrought state over the injury to Miller.On Mon-day, he discharged them, saying that before the mishap he had seen them and Millerengaging in "horseplay" on the roof.The accident occurred about 2:40 p.m. At thehearing, Fanjul and Mario testified to having, separately and at different times beforethen, seen them engaging in the "horseplay." Fanjul testified that about 1:30 or 1:45p.m., while having lunch, he had seen Deas "waving his arms" and Miller "prancingon the roof," and that after finishing lunch, he proceeded from his office toward themill (about 450 feet distant) to get them off the roof and fire them because "whatthey were doing was dangerous and irresponsible," but that he was sidetracked by asummons from the board of directors to go with them to the canefield, and that 20or 30 minutes later he was informed of the accident to Miller.Mario testified that about 2.30, he was on his way from the main office to themill, accompanied by Artemio Gonzalez, the timekeeper; that when he was about 175feet from the side of the building where the accident occurred, he saw the threeroofers on the 23 ° slope of its tower, and that Deas was "squatting" [indicating adeep knee bending position with arms outstretched], which "got [him] kind of dis-gusted, because I thought he was making signs at me"; and that when he got to theoffice,Deas came in excitedly telling them, "Johnny fell down, Johnny fell down.Get an ambulance."Miller, who is still under doctor's care, did not testify.Deas and Castillo deniedthere had been any "horseplay," and stoutly maintained they had been attendingstrictly to their work; they testified that the slope on the roof was a steep one andwith no protective facilities they would not have dared to engage in horseplay; thatwhen the accident happened, it had begun to rain, and they were preparing to comedown; that they had just completed drilling and laying down a piece of tin; Castillowas then on one side and Miller and Deas on the other, or steep, side; that Deas, asthe latter testified, looked back and saw Miller leaning on the machinery and "nextthing I knew his feet had slipped out from under," after which he shouted for Castillo,but he was beyond reach when they got to him.Timekeeper Gonzalez testified he was with Mario when, "three or four minutes atthe most" before the accident, they saw the boys gesturing, and Mario remarked tohim that the boys "were working so carelessly that they will fall from the roof "His description of their actions, as ultimately given on cross, was: "They weregesturing with their arms, so I figured they were talking "Considering the admitted failure of Mario or Fanjul to warn the boys of thedangerous conduct they assertedly saw, Mario with no explanation therefor, andFanjul on the basis of a claimed business exigency, which does not explain his failureto act before completing his lunch and in any event is a rather strange detergent tospontaneously taking the preventive measure which the dangerous conduct he as-sertedly saw would have expectably evoked, and Gonzalez' description of what theconduct came down to, one is rather forced to conclude that the conduct theydescribed-at best to them-is the product of hindsight impression.9Granted the above, the accident itself was a sufficiently serious matter, which,coming so soon after a prior mishap, with potentially fatal consequences avoided bythe providential matter of a fraction of an inch could impel management to con-clude that it had enough: that here was an accident-prone crew, who were a hazardto their fellow employees and themselves, particularly taking into account Castillo'sspecial responsibility as the roofing mechanic to whom the others were helpers anda record of three earlier injuries to himself within a span of 9 months, a matter cov-ered by a published rule to the effect that "three personal injuries or accidents throughcarelessness in one year may be grounds for discharge."While I am less than im-pressed with the effort to attribute Deas' discharge additionally to his having beenfound by Fanjul some 7 months earlier asleep near a bin-an offense never repeated9Respondent's counsel, on cross-examination of Castillo, at first suggested that thesquatting (of the kind later described by Mario) had been done by MillerHe later sug-gested that it was Miller or DeasCastillo denied that either had squattedAlso, onthe day of the accident Mario, as he admitted, did not tell Fanjul about the squatting ;nor, so far as appears, did Fanjul tell Mario about the prancing. 464DECISIONSOF NATIONALLABOR RELATIONS BOARDor having barred him from later assignment to higher paid work-the hard core ofmerit in Respondent's case inhering in the succession of two serious accidents oc-curring in close proximity entitles it to the presumption arising therefrom that itacted exclusively in the interest of insuring the safety of its staff and of the personsinvolved.This presumption is not overcome by the stated infirmities in the caserelied on by the General Counsel, which I have fully considered.Nor would myconclusion be changed even if the dispute-still open-over whether Respondentengaged in the predischarge activity ascribed to it were to be resolved in the GeneralCounsel's favor.ioc.The discharge of ZaballaThis case presents some significant points of difference with the two just discussed.Earlier reference has been made(supra,footnote Z) to Zaballa's role as vicechairman of the Union's organizing committee and interpreter between the Englishand Spanish speaking employees.Manager Fanjul admitted Respondent knew ofZaballa's organizing role in the Union.In contrast with the serious incident involved in the discharges of Castillo andDeas, the immediate cause of Zaballa's discharge was a quarrel 2 days earlier with afellow employee. In further contrast with the preceding cases, Zaballa's dischargecame without prior warning or expression to him of dissatisfaction with his perform-ance-a fact which tends to undermine the credence of Respondent's attribution of thedischarge additionally to a series of incidents in manifestation of a cantankerous dis-position affecting Zaballa's working relationship with his fellows and superiors.This,Respondent asserts, was the basic reason for its action, and the quarrel with theemployee its illustrative culmination.Zaballa, obviously a strong personality, may well have been cantankerous, but hiswork history rather indicates that Respondent had deemed this trait more than over-come by his value as an acknowledged master of his craft.He started with Re-spondent in April 1961.A month later he was made a millwright at a raise in hourlyrate.Then, during the 3 months of the grinding season, he was a mill foreman at astillhigher rate.After an ensuing seasonal layoff, he was called back April 2, athis regular millwright's position, at the rate highest in its ranks, which he held untilhis discharge.A measure of the overall value Respondent placed on Zaballa'sservices rather appears in an item it now cites to his detriment In February 1962,he had a difference with Assistant Engineer Battista, and handed in his resignation,only to be asked to stay on; and thereafter, as stated, following the short seasonallayoff, Respondent called him back in April.Engineer Mario testified that "although he was a skilled man he had a bad habitof always talking back to any kind of assignment he was given."The one suchinstance cited was in July 1962, when, according to Mario, Zaballa said he thought acertain repair job should have been assigned to the employee who had done the dis-mantling, that ground-laying step having been performed inadequately, as he saw it.Zaballa denied he resisted the assignment.But assuming the reverse, if managementtook umbrage at what, on Mario's own version, would appear to have been thevoicing by an acknowledged craftsman of an understandable aversion to assumingresponsibility for a job which, according to his lights, had been inadequately pre-pared for by another, there is no indication of it having been communicated toZaballa either then or at any time during his tenure.Mario cited two other matters-one in April or May, involving the rigging of aroller, in which,Mario testified the cables were faultily supported, so that theyloosened and the roller fell 5 feet to the ground, piercing the floor of the mill; andthe other, on Zaballa's last job, in August, in which Mario testified the supportingblocks for a trash bar constructed by Zaballa were made one-half inch narrower thanspecifications, so they had to dismantle and redo the jobThese items would seemto go to Zaballa's competence in his craft-about which Mario, in prefacing hisrecital of the incidents, said there was no dispute.Zaballa testified he was neverblamed for either the roller incident or the trash bar construction, the fall of theroller, he testified, being due to defective cables (which Mario disputed with testi-mony that the cables are still in use), and that the trash bar was under constructionand not yet completed by him when he was discharged, so that there was not-asthere could not-have been any discussion of that with him during his employment.If. in the difficult task of evaluating conflicting self-serving assertions by opposinglitigants, the adage that "actions speak louder than words" plays a legitimate role, as10Also considered is the fact that Miller is still on the payroll.But he is still In-capacitated, and one can understand the special exigencies of Respondent's situation inrespect to him. OSCEOLA FARMS CO.465itwould appear to do," then the admittedsilence ofRespondent concerning thesematters, separately when they occurred or retrospectively during theirallegedaccumulation, would seem to speak more tellinglythanRespondent'spost litemassertionsof its concern over them.Mario's testimony as to the timing of the discovery of the alleged defect in thetrash bar job was featured by a vagueness tending tocast gravedoubt on whetherthe asserted inspection and discovery occurred before the discharge.He testified,"This happened in the time when we discharged Zaballa. In other words,right atthe time when he got through with the job and we went to inspect that, it wasn'tdone right."No explanation is given as to whatthe occasionswas to inspect, priorto Zaballa's discharge, a job he was still working on.Had the inspection been madebefore the discharge, one would have expected some talk with Zaballa about it beforehis dismissal.None is claimed.The inspection thus either took place after thedischarge, or if done before, then it was manifestly without Zaballa's even knowingabout it. In that case, it was done with a secrecy corresponding to the covertness ofthe inquiry into the quarrel with Paez.The investigation of Zaballa's interchange with Paez was undertaken without anycomplaint about it by Paez and with no inquiry from either of them, as the principalsinvolved,^concerning what happened.The one employee produced by Respondentas witnessto the incident (Francisco Fandino), when asked on direct whether he had"report[ed] this argument to Mario Ullivarria," answered, "The following day, theengineerknew about this and he asked me and I told him what I knew." And whenPaez, on learning that Zaballa was discharged because of the quarrel, went withZaballa to Engineer Mario to proffer his explanationin exonerationof Zaballa, hewas curtly, and indeed angrily, rebuffed.The above would seem to have rather recognizable hallmarks of a quest undertakento justify a predetermined result.Confirming this would seem to be the characterof the discharge interviews which preceded the rejection of Paez' overture on Zaballa'sbehalf.On August 17, when Zaballa reported to work, he was called in by Mario andbrought to Fanjul's office.There, in the presence of Mario and Assistant EngineerBattista, Fanjul, Zaballa testified, told him that he was being discharged because hewas "hav[ing] difficulty with the other employees"; when Zaballa indicated he didnot know what this referred to, Fanjul stated he had "trouble" with Gallicio Paez;when Zaballa resisted the significance sought to be attached to the occurrence, Mariotold him he had "snatched" tools without permission, at which Zaballa expressed sur-prise, and heatedly stated that he had always borrowed needed tools with the permis-sion of Assistant Engineer Battista or whoever had them, whereupon Mario abruptlycut off that discussion; Zaballa returned to his workplace to inform his brother of hisdischarge, and at this point, Paez, learning he was named as the cause, went withZaballa in his unsuccessful effort to explain the event to Mario.Fanjul, on the other hand, testified that in the discharge interview, he went downthe line reciting every item previously discussed, going as far back indeed as the inci-dent of February with Battista (where management did not accept Zaballa's profferof resignation and called him back after the ensuingseasonallayoff), through thematters which were the subject of Mario's testimony, and, still more, that Zaballa hadbeen looking for a job elsewhere. Supporting Zaballa's version-apart from the con-ventionalsignificanceof the absence of a corroborating account of the interview fromBattista or Mario-is the prominence with which Fanjul vested the Paez incident dur-ing his previous day's testimony as a witness called by the Government under Rule43(b).A comparison of his twotestimonies concerningit shows a variance remi-niscent of his two testimonies concerning Maestre's supervisory function previouslydiscussed(supra,footnote 7).On his first day on the stand, he made thesame gen-eral statementabout Zaballa's not getting along with others, which Zaballa attributedto Fanjul at the outset of the discharge interview.Fanjul then testified that "the mainreason why we fired Mr. Zaballa was about 2 days before he was fired, he had an argu-ment with his fellow worker, Gallacio Paez."On the second day, after Zaballa andPaez had given their testimony, Fanjul testified the Paez matter was the "last straw"in a "cumulati[on of] incidents . . . having to do with [Zaballa's personality defi-ciencies]," and that he recited to Zaballaseriatimevery incident now relied on,beginningindeed, with the difference in February 1962 withBattistadown to his questfor another job in August.As to this last, although Zaballa, on cross-examination,admittedthat he had indeed been looking foranother job,Respondentthen made nosuggestionthat this matter had been statedto him as a reasonfor the discharge duringthe termination interview,as ithad suggested in regard to the other reasons.Il SeeSt Louis Independent Packing Co.,Divisionof Swift & Co. v. N L R B ,291 F 2d700, 705 (CA. 7) ;The M. H.RtitzwollerCo. v. N.L.R.B.,114 F. 2d 422, 436 (C.A. 7) 466DECISIONSOF NATIONALLABOR RELATIONS BOARDAll of the above, insofar as it is given to one, within the scope of his human limita-tions, to reconstruct an event on the basis of demeanor and the probabilities, vestsZaballa's version, to me at least, with greater credence than Fanjul's, and his versionis credited.But even if it were as Fanjul described it, the gaping hole in Respondent'sassertion that it truly discharged Zaballa for these matters is that nothing had everbeen said to Zaballa that he was putting his tenure in jeopardy because of them, andthat he should mend his ways-a procedure rather familiar in industrial experienceand hardly alien to Respondent, which its own warning to Castillo and Deas beforetheir dismissal would indicate.The statement, even if made, of the reasons for Zaballa's discharge only after thedecision was reached, in the circumstances here disclosed, takes on the attributes of aritual to sanctify an accomplished fact. It is rather difficult to reconcile theex postfactoprotestation of concern over the matters advanced as the reasons for the dis-charge with the failure to have given any objective manifestation of concern overthem when they allegedly occurred, or to apprise the individual involved of the man-ner in which he was assertedly giving offense, or to have made a demand or evencommunicated to him a desire, that he correct it.More particularly is this so whenthe first time these matters are mentioned, if at all, is after the severance decision ismade, with no prior opportunity to the employee to state his position regarding them,or the particular event which is assigned to him as the precipitating cause of the dis-charge, as to which there was no complaint from or consultation with the one assert-edly aggrieved by that last event, and whose later proffered explanation in exonera-tion of the one being discharged for the occurrence is dismissed out of hand.While all the above cogently indicates a termination of Zaballa for a reason orreasons other than those intoned to justify it, it does not of itself establish that thereason is the forbidden one, which the Government contends it to be. This is so de-spite Fanjul's previously noted admission of Respondent's knowledge of Zaballa'sprominence in the Union. In the absence of a showing of hostility to the Union,which would motivate the employer to use such knowledge against the employee, theattribution of an antiunion motive for the discharge solely on the basis of the em-ployer's knowledge of the employee's role in it (which, in view of the ambiguity ofthe record on that score must be presumed to have been acquired at the time mostfavorable to Respondent-June) is vulnerable as embodying thepost hoc-propter hocfallacy, regardless of how unpersuasive the reasons given for the discharge.For"management can discharge for good cause, for bad cause, or no cause at all"(N.L.R B. v T. A. McGahey, Sr., et al, d/b/a Columbus Marble Works,233 F. 2d406, 412 (C.A. 5) ), "as long as it is not for, or in discouragement of such activitiesas the Act makes permissible "(Magnolia Petroleum Company v. N.L.R.B.,200F 2d 148, 149 (C.A. 5)). A claim that it was indeed for the latter would require ashowing of antiunion hostility, which taken in connection with the facts as a whole,would warrant an inference that the discharge was motivated by such hostility, carry-ing more persuasive force than Respondent's denial that this was so.This, of course, brings us into the still unresolved matter of the conduct imputed toRespondent before the discharge.C. The conclusions1.The predischarge activityAs stated, the testimony given by Castillo and Deas, two of the discharges, andNavarro, the erstwhile employee who had quit, was categorically denied by Fanjuland Mario, insofar as they were implicated, the only undenied matter being Navarro'srecital of his alleged conversation with Maestre, his then supervisor, whose employ-ment with Respondent ceased some time before the hearing.Though Navarro, un-like the two other witnesses on each opposing side on this matter, was not an inter-ested witness, his bias, apart from his own union membership, appears in his lingeringsense of grievance over treatment to which he attributed his resignation.We thusare confronted with the difficult task of resolving a dispute concerning matters typi-cally "exposed to the sport of fugitive and biased recollection" (L Hand inArtMetals Construction Company V. N.L R B.,110 F. 2d 148, 150 (C A. 2) ), with noversion from a disinterested source directly dealing with the events.In such a matter, in the absence of any aid in the form of a direct version from adisinterested source, one cannot altogether brush aside testimony from a disinterestedsource dealing indirectly with the subject involved in the disputed conversations.Onthat score, Paez, as previously noted(supra,footnote 8) after giving testimony favor-able to Zaballa concerning a particular circumstance involving his discharge, later con-firmed the portion of the affidavit given by him before that event, in which he quotedFanjul as having in July assured the employees as a group against reprisal for union OSCEOLA FARMS CO.467affiliation, and of having early in August advised them to tell the Board agents onlythe truth(supra,footnote 8).This, insofar as it is indicative of a position taken byRespondent in dealing with the employees as a group, legitimately bears on an issueconcerned with the imputation to Respondent of a contrary sentiment privately com-municated to certain employees.All of this is with due allowance for the fact, oftenreflected in case lore, that what is said to the employees in a group is not necessarilythe measure of what may be said to them in the privacy of an individual discussion,where, in the circumstances, they are left with their own word concerning whathappened.12But this consideration, while qualifying the weight of the indirect testi-mony, does not nullify its relevance.The evidence of privately expressed sentiments contrary to those uttered publiclycomes from but three witnesses, two who are interested and one with a bias. Thisrather raises the question of why they should have been selected for private interviewas against the numerous others who attended. To be sure, separate appeals privatelymade will vary with the individual-such as the absence of anything said to themature and strong-minded Zaballa, who, it may be assumed, would likely have madeshort shrift of such an overture to him.But on that score, one wonders whyNavarro should have been singled out for the kind of flagrant statements which heattributed to Fanjul, in contrast with the mild overture to Castillo, as testified to by thelatter, since he provided no less a natural target than did Navarro for appeals basedon fear of discrimination due to nationality.Again, one wonders how a conversationbetween Fanjul and Navarro could have reached the point of Fanjul'smaking anoutright threat, if that is how Navarro's testimony (apart from how he answeredmy question that he explain it) is to be construed, to "kick out" the "principal"supporters, and still more pointedly, to the specific naming of intended victims.Asto this last, as earlier stated(supra,footnote 6), while no explanation was askedfrom him, the fact remains that there is no explanation of how this avowed supporterof the Union, who, on his own testimony staunchly withstood a proposal to repudi-ate it, could have come to expose its principal proponents in a context of the em-ployer's threat to "kick" them out.The dilemma in which this inner contradictionputs the General Counsel's case is that either this witness was less than candid whenhe testified to having thus exposed the leading supporters of the Union, or that hehad been playing a duplicitous role, the nature of which he was concealing, therebygravely reflecting on his character and reliability.In weighing the denials of Fanjul and Mario, due consideration has been givento the discredited manner in which they testified concerning other subjects-such astheir descriptions of the conduct of the boys on the roof preceding the accident whichled to the discharges of Deas and Castillo, and the roster of reasons advancedex postfactoin explanation of the discharge of Zaballa, including the furtiveness whichpreceded it.These matters, bearing materially on the credibility of Fanjul andMario, would have had decisive weight in the resolution of this conflict, did thetestimonies of Deas and Navarro, who made the really damaging imputations, holdtogether.It cannot be conscientiously said that the testimonies of these accusing witnessesdid have the inner consistency, which would lead one to attach greater credence tothem than to the officials they were implicating.My reservations concerning Navarroalready have been stated.As to Deas, I found his testimony was confusing, to saythe least, as to the number of union discussions he claimed he had with Mario, andof the two described by him, most confusing in regard to the crucial item of thetiming of the later one.Nor can I quite see Mario calling him for a second con-versation concerning the Union, after the one in which he and the other two rooferswere called in for admonition in consequence of the tile incident preceding theaccident which led to his and Castillo's discharge.Coming as it did about the timethat Paez testified the assurance against reprisal was given to the employees as awhole, it is difficult to visualize Respondent thus patently discrediting itself witha threat-to him and no one else-in opposition to such assurance.This ratherstrikes one as a transposition by the lad of the warning of discharge made in connec-tion with the zinc incident to the setting of a union discussion.The doubts thusengendered by his account of an allegedly second conversation, interwoven withthe belated and unamplified suggestion of a possible third, sufficiently reflect uponhis recital of the first, so as to make me unable to vest it with greater credence thanI do the denials."E g , Navarro testified that Fanjul before opening the first conversation, sent an em-ployee out of his office.708-006-64-vol. 141-31 468DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe sum of the above is that I am not more persuaded that the conversations,testified to by Navarro and Deas did occur than I am that they did not, and this,in view of the character of Navarro's testimony as a whole, applies as well as to histestimony concerning his conversation with the departed Maestre, who did nottestify.As to the rather innocuous conversations that Castillo testified he had sep-arately, but in an unremembered order, with Fanjul and Mario, assuming they couldbe a valid subject of remedial treatment if they occurred, the vagueness of Castillo'stestimony, as well as the reasons generally stated in the preceding part of thisdiscussion, leaves me in sufficient doubt so as to persuade me no more toward thetruth of his testimony than to that of the persons he implicated.By way of final observation: on a credibility issue in such fine and delicate balance,one cannot deny some place on the scales to Manager Fanjul's open encouragementto the employees to tell the Board agents the truth-an assurance less likely to beforthcoming from an employer with a sense of having something to hide, and in anyevent calculated to have produced more than what the Government has offered, ifviolations of the kind it claims had occurred.A careful weighing and consideration of all the testimony accordingly brings meto the conclusion, here reached, that the General Counsel has not established by apreponderance of the credible evidence that the conversations testified to by Castillo,Deas, and Navarro occurred2.The dischargesThe findings above undermine the evidentiary basis for the attribution of anantiunionmotive for the discharges, whatever the doubts raised by the mannerand circumstances in which they were made. In the cases of Deas and Castillo,my ultimate conclusion would be the same even if I had resolved the conflict concern-ing the Respondent's predischarge activity the other way.The accidentitself, as Ihave earlier stated, was serious enough to have raised a presumption of its havingbeen the motivating cause for the discharge, which would not have been overcome,inmy opinion, by Respondent's discredited effort to vest the defense with greaterthan its actual strength or by the antiunion statements, if made. If a motive to finda pretext to discharge Deas and Castillo for their union affiliation existed, it wasthere earlier when the previous accident occurred.Yet at that time, management'sserious view of the first acccident was conveyed to them in unmistakable terms,however couched.So it would have seemed natural for an employer, after theshortly ensuing second mishap, to have dismissed the group as accident-prone, withoutregard to individual fault (the special circumstances being understandable for theretention of the still incapacitatedMiller, concerning whose union affiliation therecord is silent anyway).A much more difficult situation is presented in Zaballa's case.There, despitethe fact that no antiunion statements to him are claimed, the discharge was effectuatedin a manner and under circumstances indicating it was for other than the assignedcauses, at least those relating to his conduct as an employee.However, for thereasons stated in the evidentiary discussion, it is difficult to say that the true causewas Zaballa's prominence in the Union, however much-as Fanjul admitted wasthe fact-Respondent knew of that role.Had the evidence warranted a finding ofan antiunion attitude on Respondent's part, a combination of that fact and the lessthan candid method by which the discharge was effectuated would have affordedwarrant for the conclusion that the discharge was the product of that antiunionattitude.With this last out of the case, the matter of the true reason, whateverone's suspicions concerning it, are left in the limbo of speculation.Concerning thislast,a possible explanation for Respondent's manner of handling the terminationmay have been the factor it played down-Zaballa's hunt for other employment.Onhis own admission, he had already accepted another offer, to take effect on com-pletion of his last assignment, but contingent upon the outcome of his use of it as alever for a demand for a raise in pay. In such a circumstance, an employer mightwell be impelled to precipitate action as a countermove to the employee's embarrassingit by a sudden departure of his own. It is true that this alternative hypothesis wouldcarry greater conviction if Respondent had openly put it on that ground, or theevidence were clearer concerning when and how Respondent got this information,a matter which the Government did not probe. But, in the absence ofa prima faciebasis for an inference of antiunion motivation for the discharge, which Respondentiscalled upon to offset, it is rather academic what the relative merits are of thetwo reasonswhichcan rationally account for the precipitateness,one within andthe other outside the purview of the statute.Regrettably to Zaballa, the evidence doesnot provide an adequate basis in law for attributing the discharge to an antiunion HOISTING & PORTABLE ENGINEERS LOCAL 701, ETC.469motivation whatever the suspicions aroused by the manner of, and the asserted basisfor, the Respondent's action.In the circumstances, the conclusion is that the preponderance of the evidencedoes not support the allegations that Castillo, Deas, and Zaballa were dischargedbecause of their support of or affiliation with the Union.On the basis of the finding above and the whole record, I hereby set forth myfollowing:CONCLUSIONS OF LAW1.Respondent is engaged in interstate commerce within the meaning of the Act.2.Respondent did not engage in any of the unfair labor practices alleged in thecomplaint.RECOMMENDED ORDEROn the basis of the findings and conclusions above and the whole record, it ishereby recommended that the complaint be dismissed.Hoisting&Portable Engineers Local Union#701 InternationalUnion of Operating Engineers,AFL-CIOandCascade Em-ployers Association,Inc.andCorvallis Sand&Gravel Co.,Eugene Sand&Gravel Co., and Wildish Sand & Gravel Co.,Parties to the Contracts.Cases Nos. 36-CB-235 and 36-CB-235-f.March, 13, 1963SUPPLEMENTAL DECISION AND ORDEROn September 8, 1960, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent 1 had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief and the Charging Party fileda brief in support of the Intermediate Report.On July 31, 1961, theBoard issued its Decision and Order,2 dismissing the complaint in thismatter.The dismissal was predicated upon a conclusion that Cascadewas representing the employers in an inappropriate multiemployerunit, one not historically established or consented to by the Engineers,and accordingly the Engineers were not bound to bargain with it.Following the issuance of this Decision and Order, the General Coun-sel and the Charging Party filed separate motions requesting theBoard to reconsider the matter.On January 31, 1962, the Board byappropriate order granted the motions for reconsideration and re-manded the proceeding to the Regional Director for further hearingbefore Trial Examiner Spencer to receive evidence on the unit issue,including whether or not Cascade was attempting to bargain for ahistorically established multiemployer bargaining unit.Such hear-Hoisting& PortableEngineers Local Union#701,International Union of OperatingEngineers,AFL-CIO,herein called the Engineersor theRespondent.2132 NLRB 648.141 NLRB No. 28.